NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 forms submitted with the Information Disclosure Statements.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The Abstract of the Disclosure is objected to because:
	a.	Line 1:  “The present invention provides” is an improper implied phrase.
	Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP 606.01).  Moreover “A” should be deleted.

Claim Interpretation Pursuant to 35 U.S.C. § 112, sixth paragraph (NOT a rejection, merely claim interpretation to clarify the record)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitation “means for supplying” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for supplying the fluid mixture” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 9 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).  The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000).
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the circumstances surrounding the origin of the subject matter sought to be patented." Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 11, 12, 13, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/020978 A1 in view of WO 2013/079194 A1.
WO 2013/020978 A1 discloses a stack of separation discs 1 that comprises a set of axially aligned separation discs 1 having a truncated conical shape with an inner surface 2 and an outer surface 3 and comprising a plurality spot-formed spacing members 4 extending from a base from at least one of the inner surface 2 and 
the outer surface 3 for providing interspaces between mutually adjacent separation discs 1, wherein said set of separation discs 1 comprises at least two hundred  separation discs (page 4, lines 9-24 stating that the small-sized spacing members allow to maximize the number of separation discs and interspaces within a given stack height) 
2 throughout the inner and/or outer surface of the separation disc (page 5, lines 16-18 and claim 4, where a distance of 10 mm provides 100 spot-formed spacing members/dm2).
WO 2013/020978 A1 inherently discloses the recited frame, spindle, rotor, inlet, outlets of the centrifugal separator as is common and known in the art (see page 1, lines 3-28; page 2, lines 8-17; and page 3, lines 24-32).  Assuming this is not the case, WO 2013/079194 A1 discloses a centrifugal separator that includes a frame 1,2; spindle 8; rotor 13; inlet at 8; and outlets 9-12 (Figs. 1-2a); and further teaches wherein several hundred discs in the stack is conventional, depending on the application and type of separator) - see page 6, lines 14-21.
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided WO ‘978 with the conventional centrifuge features of WO ‘194 (if not already inherently included) and the number of discs disclosed in WO ‘194 such that WO ‘978 can effectively separate feed material into its various phases, as in known centrifuges.
wherein said set of axially aligned separation discs 1 comprises at least 250 separation discs - page 6, lines 14-21 of WO ‘914;
wherein said set of axially aligned separation discs 1 has a diameter of at least 350 mm - page 7, last line - page 8, first line of WO ‘978;
wherein the surface density of said spot-formed spacing members 4 is above 50 spacing members/dm2 throughout the inner and/or outer surface of the 

wherein said base extends to a width which is less than 5 mm along the surface of the separation disc 1 - page 4, lines 2-8 of WO ‘978;
wherein said base of said spot-formed spacing members 4 extend to a width which is less than 2 mm along the surface of the separation disc 1 - page 4, lines 2-8 of WO’978;
wherein said set of separation discs 1 comprising spot-formed spacing members 4 comprises separation discs 1 in which at least one of said inner surface 2 and said outer surface 3 is free of spacing members 4 other than said spot-formed spacing members 4 - Fig. 4 of WO ‘978; 
wherein said stack of separation discs 1 is arranged so that said spot-formed spacing members 4 are the major load-bearing elements in said stack of separation discs 1 - page 4, lines 1-29 of WO ‘978;
wherein said spindle 8 is hollow and forms part of said separator inlet so that the 
fluid mixture to be separated is supplied through said spindle 8 - Figure 2a and element 8 of WO ‘914; 
further comprising a third separator outlet 11 for discharging a sludge phase from the periphery of the separation space - Figure 2a and element 11 of WO ‘914; 
a method for separating at least two components of a fluid mixture 
which are of different densities comprising the steps of providing the  
centrifugal separator above; supplying said fluid mixture which are of different densities via said separator inlet 8 to said separation space 4; discharging a first 
. 

Claims 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/020978 A1 in view of WO 2013/079194 A1 as applied to claims 1 and 13 above and further in view of Thorwid et al. (US 2015/0045199 A1).
WO 2013/020978 A1 in view of WO 2013/079194 A1 do not disclose the means for supplying the fluid mixture at the recited flow rate or the hermetic sealing.  Thorwid et al. discloses a means for supplying the fluid mixture at the recited flow rate at            ¶ [0037] and the recited hermetic sealing of the inlet and/or outlet of the centrifuge at     ¶ [0030] - [0031].  
It would have been obvious to one skilled in the art before the effective filing date of the invention to have provided WO ‘978 in view of WO ‘194 with means for supplying the fluid mixture at the recited flow rate and the hermetic sealing as taught by Thorwid et al. for the purposes of providing an adequate flow rate of the fluid mixture to the centrifuge and to enable the hermetic sealing of the inlet and/or outlet from the surroundings ¶ [0030] - [0031], [0037].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/020978 A1 in view of WO 2013/079194 A1 as applied to claim 13 above and further in view of Lindroth et al. (US 8454487 B2).  
.

Allowable Subject Matter
None.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION (ARTICLE 5) and MPEP 502.03
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant to
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 authorize the USPTO to communicate with or to withdraw the authorization:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where a written authorization is given by the applicant, communications via Internet email, other than those under 35 U.S.C. 132  or which otherwise require a signature, may be used. In such case, a printed copy of the Internet email communications MUST be given a paper number, entered into the Patent Application Locating and Monitoring System (PALM) and entered in the patent application file (Doc Code is EMAIL). A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet email. If such a reply is submitted by applicant via Internet email, a copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

USPTO employees are NOT permitted to initiate communications with applicants via Internet email unless there is a written authorization of record in the patent application by the applicant.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email.
 
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





24 March 2021